department of the treasury internal_revenue_service appeals_office irs release number release date date march person to contact name employee id number telephone fax hours employer id number uniform issue list uil certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated date and you are no longer exempt under sec_501 of the code effective january xxxx we made the adverse determination for the following reasons you are not operated exclusively for exempt purposes as required by sec_501 of the code a more than _insubstantial part of your activities furthers non-exempt purposes including serving the private interests of your donors and other designated individuals rather than serving public interests contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims us district_court for the district of columbia madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication ce letter rev catalog number 40683r department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date date identification taxpayer_identification_number number form_990 return tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager's name id number manager’s contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the fina revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you lf you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone letter rev catalog number 34809f schedule no form 886a department of the treasury - internal_revenue_service explanation of items year period ended december 20xx revocation of sec_501 tax-exemption issue should the sec_501 tax exempt status of operated exclusively for tax exempt purposes facts be revoked because it is not the organization on february 20xx under sec_501 along with its articles of incorporation to the irs on february 20xx in its determination_letter charity under sec_509 - sec_170 it was given this tentative classification on august 20xx as a non-profit _ was incorporated under the laws of the state of submitted its original form_1023 - application_for recognition of exemption was held to be exempt under internal_revenue_code irc sec_501 classified as a public primary purpose as stated in its articles of incorporation are exclusively for charitable religious educational literary and scientific purposes as within the meaning of sec_501 of the internal_revenue_code irc of 19xx on its website and in its operational handbook breaks down its activities into zero categories and advises that its is designed to provide a valuable opportunity for people involved in ministry who would like to be involved in doing independent ministry or working for an approved charitable project it can also give these individuals the opportunity to begin developing a fundraising base for an independent full-time ministry that they might want to pursue in the future the public charity will operate the project individual involved in ministry through tax-deductible contributions which is a tax-exempt enables friends other individuals and organizations to support an during the audit of the 20xx year four - programs were reviewed and - - - program a copy of the application was requested in addition to the application a copy of the housing for each allowance worksheet copy of annual budget and planning worksheet final compensation letter ordination certificates and quarterly activity updates were requested was started as a sports platform to present the gospel to participants through camps clinics speaking the engagements rodeo events etc the project received contributions totaling dollar_figure and made distributions totaling dollar_figure the remaining was disbursed to file the had a zero opening balance at the beginning of the year during the year dollar_figure was disbursed as housing and wrestling specific distribution requests were not included in the was originally a standalone non-profit entity formed in 20xx in the state of this religious purposes within the meaning or sec_501 the charitable purpose of accomplished through leading worship services and special events that model and inspire genuine worship to provide a variety of resources tools and training materials and through speaking and special events seminars 20xx in his initial application he designated a housing allowance of dollar_figure a year including amounts for housing furnishings utilities and miscellaneous expenses during the year the project received contributions totaling dollar_figure and made distributions totaling dollar_figure dollar_figure was paid was dissolved as a standalone entity and integrated into the had a beginning of the year opening balance of dollar_figure -_- under the guidance of was to be for exclusively in at form 886-a crev department of the treasury - internal_revenue_service page -1- schedule no form 886a department of the treasury - internal_revenue_service explanation of items year period ended december 20x x directly to documents on distributions included in the as housing the remaining dollar_figure was paid_by check to there were no supporting case file dissolved it notes itself as a church planting it is integrated into the under the guidance of in 20xx when this organization but is not a church that operates in was established at inhis 20xx budget designated a housing allowance of dollar_figure including amounts for housing furnishings utilities and miscellaneous expenses during the year the project received contributions totaling dollar_figure and made distributions totaling dollar_figure dollar_figure was paid directly to for ministry work specifics on how the ministry work was spent were not included in the for housing dollar_figure monthly and the remaining dollar_figure was disbursed by check to had a beginning of the year opening balance of dollar_figure case file in 20xx when this organization but is not a church that operates in was established at inhis 20xx budget under the guidance of designated a housing allowance of dollar_figure including amounts for housing it is integrated into the dissolved it notes itself as a church planting furnishings utilities and miscellaneous expenses dollar_figure during the year the project received contributions totaling dollar_figure and made distributions totaling dollar_figure dollar_figure was paid directly to for ministry work specifics on how the ministry work was spent were not included in the for housing dollar_figure monthly and the remaining dollar_figure was disbursed by check to had a beginning of the year opening balance of case file is a program created to provide an adequate retirement program for the pastors and ministers that may not exist at their current church the program also markets itself as a hedge against financial problems within a church that may arise this is accomplished as the plan is not part of a church’s finances but held by purchased by _ that provides for a life-time income to the minister and spouse the church’s obligation and liability for the retirement_plan is completed with the funding of the plan not a qualified_retirement_plan the church can make one payment or a series of payments to does advise that the retirement_plan is and investment products will be the medical or benevolent needs in accordance with the charitable purposes of the program the applicant must submit a application to the advisory council for review applications must be submitted and witnessed by someone other than the proposed recipient or a member of the proposed recipient's family has been established to provide grants and gifts to individuals with documented __ in order to be approved for the or guidelines state that donations to the program from an approved recipient or from an approved recipients family members may not be used for the grant or gift to the approved recipient gifts from family members were noted during the audit of the 20xx year two fund and the were reviewed for each addition to the medical assistance package a copy of the acceptance form sent by specific disbursement request made from the program program a copy of the medical assistance request package was requested in _to the recipient copy of the the fund was established for approved by the medical assistance for totaling dollar_figure who had cancer and was under hospice care the application was committee of and the funds received were used to pay for support and during 20xx the fund received donations totaling dollar_figure and made distributions these distributions were made to home mortgage dollar_figure dollar_figure and for services dollar_figure form 886-arev department of the treasury - internal_revenue_service page -2- schedule no form 886a department of the ‘treasury - internal_revenue_service explanation of items year period ended december 20xx the the program was established in 20xx to promote and support spinal cord research the project conducts several events during the year and donations made to the project are to support spinal cord research and service to victims of spinal cord injury the project had an opening balance of dollar_figure during the year the project received contributions totaling dollar_figure and made distributions totaling dollar_figure dollar_figure was given to the given to to purchase equipment for the lab of dollar_figure was at the of campus the remaining amount was for fuel related to a flight though classified as a program program its operations were more in line with a isa the not-for-profit corporation that has been established to provide contract laborers to charitable organizations and charitable projects in the united_states and around the world charities can contract with who are available to provide the agreed upon services that are needed by the charities network laborers are not employees of the charity or of responsible for their own worker's compensation insurance and other fringe_benefits and agree to hold contracting charities harmless for any accident or injury incurred during performance of the work as described in the agreement but are independent contractors as independent contractors the contractors are to supply contract laborers with a variety of different talents and experiences and is the fiscal agent for - which was founded by on october 20xx in has not field a application with the internal_revenue_service and donations made directly to deductible are not tax the for individuals who would like to be involved in working for approved charities _ is designed to provide a valuable employment or internship experience is structured as a provides a means whereby charitable oriented individuals may receive financial support for their work in etc enables family friends other individuals and organizations to advises that it functions recognized charities such as the rather than from unrelated secular employment support an individual involved in charitable work through tax-deductible contributions as a service agency and the keeps records of them and issues tax-deductible receipts for donors charitable workers who are self-employed contractors is not a scholarship program pays monthly compensation checks for the receives donations maintains that its projects are established by the organization for a proposed one time need each fund will have an advisory board that is appointed by the board_of directors of _ to oversee the operation and distributions of the fund donors may give specifically to these funds and know that their money will be used for the purpose established by each fund are those projects that have been proposed to carry out a specific charitable purpose that fits within the organization's charitable objectives the projects must be provisionally approved by the foundation's executive team for operation with an approved budget proposed activities and have an appointed project manager who can be one of the donors to the project the projects will be formally approved by the complete board at one of the two board meetings during the audit two were reviewed and for each operating project reviewed the following documentation was requested form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no form 886a department of the treasury - internal_revenue_service explanation of items year period ended december 20xx copy of application package to begin a charitable project received by the organization include application copy of initial check received by the foundation any committee notes on the project official letter of acceptance and a copy of the approved application copy of quarterly printouts for each quarter 20xx showing received donations disbursements administrative charges incurred against the project account copy of disbursement request form received by the related to the disbursement request including information source documents the project was established on april 20xx with a gift from the estate of this project was established to provide for the missionary activities of year the project received contributions totaling dollar_figure and made distributions totaling dollar_figure the distribution request form included in the file advises _ to send the balance of the project account every two months minus the admin fee leaving a minimum balance of dollar_figure in the account dollar_figure was transferred by wire to the account listed by the the remaining dollar_figure was transferred by wire to totaling dollar_figure during the and in and at as a housing allowance the december 20xx received a form 1099-misc for the income they received from the project for the year ending received a form 1099-misc for dollar_figure this program was established on january 20xx to promote and implement the church planting movement in through the activities of and is also a participant in the and established this project to fund his ministry activities in the 20xx budget submitted to _ included dollar_figure in projected income and dollar_figure in projected expenses the project received contributions totaling dollar_figure and made distributions totaling dollar_figure the file did not include a distribution request form each month a distribution was made from the project account for dollar_figure for general program support and dollar_figure as a housing allowance the housing allowance was paid directly to the fund was charged dollar_figure as an annual registration fee the project had an opening balance of dollar_figure during the year on its form_990 - return of private_foundation schedule d - supplemental financial statements _ indicated that at the end of 20xx it had donor advised funds and other type funds and accounts its donor advised funds at the end of 20xx was dollar_figure and its other funds had an aggregate value of dollar_figure contributions to its donor advised funds totaled dollar_figure and grants from donor advised funds totaled dollar_figure other funds received contributions totaling dollar_figure and made grants totaling dollar_figure during the same period the aggregate value of reports that during the audit of __ four donor advised funds were reviewed and for each project reviewed the following documentation was requested copy of the fund or endowment agreement creating the donor_advised_fund copy of 20xx bank statements for the fund if receipts were kept in a separate_account information on specific distributions made during the year from the fund form 886-a qrev department of the treasury - internal_revenue_service page -4- schedule no form 886a department of the ‘i'reasury - internal_revenue_service explanation of items year period ended december 20xx advised that the was originally classified as a donor_advised_fund but during the audit determined that it is more of an operating project and would be treated as such distributions totaling dollar_figure during 20xx of the distributions made during the year dollar_figure was sent to the made total in dollar_figure was sent to in and the remaining dollar_figure was distributed to in for the distribution to and the check for this transaction was made to cash for dollar_figure is shown in the accounting system as it was included in the total distributions documentation included in the file for with newsletter received from a summary of the fund as prepared by __ copies of distribution request forms and detailing their journey no copies of receipts were included in the file included a copy of the fund’s application to begin a charitable project in addition to these documents the file included a report on donations by dollar_figure during 20xx and corresponding receipt from to specifically organization information and mailing address for for each of the distributions made during 20xx in the amount of copies of checks the had an opening balance of dollar_figure of this total dollar_figure was held in a long term investment account maintained by on the funds behalf county in made one distribution totaling dollar_figure to the on december 20xx with a dollar_figure opening contribution the fund during 20xx the was formed at documentation included in the file for with distribution request for 20xx a summary of the funds distributions for the year prepared by _ and a copy of its sole included a copy of the fund’s application to begin a charitable project was formed at the an opening balance of dollar_figure during 20xx the and the remaining dollar_figure was sent to the it is noted that the check was mailed directly to dollar_figure was sent to the show on december 20xx with a dollar_figure opening contribution the fund had made distributions totaling with dollar_figure of the total being sent to documentation included in the file for project with distribution request for 20xx there were no receipts included in the file a summary of the funds distributions for the year prepared by included a copy of the fund’s application to begin a charitable _ and a copy of each contribution the fund had an opening balance of dollar_figure of this total dollar_figure was held in a long term investment account maintained by during 20xx the made distributions totaling dollar_figure all of the distributions were made to the on the funds behalf was formed at on july 20xx with a dollar_figure opening documentation included in the file for application to begin a charitable project with prepared by -_ and a copy of each distribution request for 20xx there were no receipts included in the file a summary of the funds distributions for the year included a copy of the fund’s treats the as a donor_advised_fund it is noted that the fund does not meet the qualifications to be a donor_advised_fund as the fund was setup to support a specific organization and all the funds go to a single entity form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a explanation of items department of the ‘treasury - internal_revenue_service schedule no year period ended december 20xx to establish a donor_advised_fund or a project as an operating project or first complete an application form sign it and mail it to committee the application is given provisional approval and placed on the agenda of the next meeting of the board_of directors for review and final approval a minimum initial donation of dollar_figure is required to begin the project though a project's fund balance will be permitted to drop below the dollar_figure minimum level an average balance of dollar_figure must be maintained throughout the year offices upon acceptance by an applicant must executive disbursements from any project or donor advised funds requires that an individual fill out a foundation distribution request form request forms in excess of require receipts be attached to the distribution request form for all donations made this amount is based on the size of donated funds this charge covers services to and supervision of charitable projects as well as a substantial amount of the foundation's administrative and overhead costs the fee structure is broken down as follows makes a one-time up-front charge of between zero and zero percent on all donations dollar_figure or less dollar_figure - dollar_figure dollar_figure - dollar_figure dollar_figure -dollar_figure big_number greater than dollar_figure during 20xx __ reported the following admin fees received from contributions made during the year admin fee income admin fee income cc admin fee income refund admin fees to a c return of check admin fee income cc grand total encourages all project managers to be active in fundraising activities on behalf of their charitable project maintains that within zero years of project establishment a total sum of at least dollar_figure will have been donated to the project law internal_revenue_code sec_501 provides for tax exemption to organizations operated exclusively sec_1_501_c_3_-1 provides that an organization will be regarded as for charitable purposes operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the form 886-a rev department of the treasury - internal_revenue_service page -6- schedule no form_886 a department of the treasury - internal_revenue_service explanation of items year period ended december 20xx requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 66_sct_112 bbb the operational_test focuses on the actual purposes an organization’s activities advance rather than the organization’s stated purpose or the nature of its activities 92_tc_1053 revrul_62_113 1962_1_cb_10 holds that if contributions to a fund are earmarked by the donor for a particular individual they are treated in effect as being gifts to the designated individual and are not deductible however a deduction will be allowable where it is established that a gift is intended by a donor for_the_use_of the organization and not as a gift to an individual the test in each case is whether the organization has full control of the donated funds and discretion as to their use so as to insure that they will be used to carry out its functions and purposes revrul_68_484 1968_2_cb_105 provides that for purposes of determining that a contribution is made to or for_the_use_of an organization described in sec_170 rather than to a particular individual who ultimately benefits from the contribution the organization must have full control of the use of the donated funds and the contributor's intent in making the payment must have been to benefit the charitable_organization itself and not the individual recipient revrul_68_489 1968_2_cb_210 provides that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes revrul_83_104 1983_2_cb_46 sets out factors the presence of one or more of which create the presumption that payment to an organization that operates a charity is not a charitable_contribution deductible under sec_170 this ruling further state that several other factors may suggest that a payment is not a charitable_contribution especially when more than one is present revrul_98_115 i r b date provides that for purposes of determining exemption under sec_501 the activities of a partnership including an llc treated as a partnership for federal tax purposes are considered to be the activities of the partners a sec_501 organization may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners s e 2_tc_441 the taxpayer paid an educational_institution the tuition and maintenance of a particular individual who was the ward of a public charity and claimed a charitable deduction the court held that the taxpayer was not entitled to the deduction because the contributions were for the benefit of a particular individual in 337_f2d_432 7th cir the court held that payments made to an educational_institution and earmarked for the educational expenses of a particular individual were not deductible because they were neither made to the college for use as it saw fit nor made for the benefit of an indefinite number of persons as for example a scholarship fund 449_f2d_413 ct_cl holds ifa transaction is structured in the form of a quid pro quo where it is understood that the taxpayer's money will not pass to the charitable_organization unless the taxpayer form 886-acev department of the treasury - internal_revenue_service page -7- schedule no form 886a department of the treasury - internal_revenue_service explanation of items year period ended december 20xx receives a specific benefit in return and where the taxpayer cannot receive the benefit unless he pays the required price then the transaction does not qualify for the deduction under sec_170 in graves v commissioner tcmemo_1994_616 the tax_court held that amounts paid_by the taxpayers to the owl foundation which in turn paid their children’s tuition to educational institutions were not contributions within the meaning of sec_170 in 495_us_472 the supreme court held that funds transferred by the taxpayers to their two sons while they served as full-time unpaid missionaries of the church of jesus christ of latter-day saints church did not qualify as a charitable_contribution made for_the_use_of the church in absence of evidence that funds were transferred in trust for the church national foundation inc v united_states cl_ct the court held that an organization that raised and distributed funds to other charities and administered a wide variety of charitable projects mostly recommended by its donors qualified for exemption under sec_501 70_fedclaims_782 the court determined that new dynamics foundation ndf did not qualify for exemption because it permitted donors to use funds to serve their private interests ndf was designed to warehouse wealth that is to allow donors to contribute property and cash to their foundations control the investment of those resources and then allegedly have the income and appreciation on that corpus accrue or be realized tax-free in housing pioneers v commissioner 65_tcm_2191 aff'd 49_f3d_1395 9th cir housing pioneers the tax_court concluded that an organization did not qualify as a sec_501 organization because its activities performed as co-general partner in for-profit limited_partnerships substantially furthered a non- exempt_purpose and serving that purpose caused the organization to serve private interests the organization entered into partnerships as a one percent co-general partner of existing limited_partnerships for the purpose of splitting the tax benefits with the for-profit partners under the management agreement the organization’s authority as co-general partner was narrowly circumscribed it had no management responsibilities and could describe only a vague charitable function of surveying tenant needs in 74_tc_1324 aff'd 675_f2d_244 9th cir plumstead the tax_court held that a charitable organization’s participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax court’s holding was its finding that the limited partners had no control_over the organization’s operations effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_2008_9 sec_12 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or form 886-a rev department of the treasu - internal_revenue_service page -8- schedule no form 886a department of the treasury - internal_revenue_service explanation of items year petiod ended december 20xx operated in a manner materially different from that originally represented sec_601_201 revproc_2008_9 sec_12 government’s position the internal_revenue_service has held for an organization to be exempt under sec_501 the organization needs to meet both the organization and operational tests under sec_1_501_c_3_-1 in addition sec_501 and sec_1_501_c_3_-1 hold that an organization shall not be exempt if any of its earnings inure to the private benefit of any of its shareholders the organization does not meet the operational_test because it is not operated exclusively for sec_501 purposes as required and defied by sec_1 c -1 d and has been used as a vehicle to serve the private interests of its members rather than public interest as prescribed under sec_1 c -1 d ii these tests focus on the purposes the organization promotes by means of its activities operations during the audit period were fairly simple and centered on it acting as a sponsoring_organization for donor advised funds and fiscal sponsorships or account is setup and web space is created the project or fund is then required to do its own fundraising and outreach to build its own financial base the fee received by is used to cover the cost of backend services including accounting budgeting and fund finances fiscal sponsorships are classified as either once initial funding is received reduces it by its administrative fee and a project or fund though not specifically excluded from exemption under sec_501 sponsoring organizations need to not only have discretion and control_over projects but also the funds that are expended by these projects otherwise these fiscal agreements become a conduit in nature and become a non-exempt activity specifically revrul_68_489 1968_2_cb_210 provides that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes revrul_66_79 1966_1_cb_48 gives specific clarification on what adequate control of donated funds solicited domestically and then remitted overseas looks like including the board_of directors reviewing all requests for funds requirement that requests specify how the funds are to be used recipients are required to provide a periodic accounting to show that funds were expended in the manner for which they were granted the board in its absolute discretion can refuse to make any grants or contributions or otherwise render financial assistance did not receive documentation from its form 886-a cev was unable to provide sufficient evidence that it had sufficient control_over its programs and the funds expended by those projects a substantial number of distribution requests were accompanied only with a brief description of who was to receive the transfer and where the funds should be wired showing that distribution requests were reviewed before being disbursed _ did not provide invoices purchase orders building contracts or other source documents that would show that it knew how the funds were being used once they were transferred to the recipient organization there were no indicators that before making transfers that completed pre-grant review of organization or subsequently followed up at any time to ensure that funds were expended in the manner for which they were granted did not provide minutes or resolutions reviewed and the both of the to personal accounts of the project managers with a large portion dedicated as a housing allowance though issued on these amounts _ never received hard documentation that the projects were operating in a manner consistent with c or that the funds were used as stated in the request for funds in addition performing ministerial duties as defined under sec_1_107-1 c -5 b individuals received a private benefit which is prohibited under sec_501 programs showing that these individuals were show that the funds were transferred as such the as noted in revrul_63_252 the requirements of sec_170 of the code would be nullified if contributions inevitably committed to a foreign organization were held to be deductible solely because in the course of transmittal department of the treasury - internal_revenue_service page -9- form 886a explanation of items department of the ‘i'reasury - internal_revenue_service schedule no year period ended december 20xx to a foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the recipient the real recipient is ultimately a foreign organization acted as a conduit for funds to pass from donor x to individual z wherein funds momentarily passed essentially through a funds were not verified to be doing projects that meet the requirements of sec_501 -_ operating project before being transferred overseas many of the individuals that ultimately receive by not exercising appropriate discretion and control_over its projects sec_1_501_c_3_-1 has failed the operational tests as set out in _act as a sponsoring_organization for fiscal arrangements it also acted as a sponsoring_organization not only did for a number of donor advised funds regulations that must be meet these regulations are precise and specific and failing to follow any of the steps in the regulations not only subjects the sponsoring_organization to substantial excise_taxes but can also jeopardize the exempt status of the sponsoring_organization unlike fiscal sponsorship donor advised funds have specific rules and review of received files did not show that organizations to determine charitable status or for foreign organization if the activity was sufficient to be charitable in addition receive this reports did not receive follow-up documentation showing how fuds received were used when it did not failed to formally request supporting documentation or the funds to be returned conducted any pre-grant inquiries into any of the recipient as with its operating projects in multiple instances donor advised funds were being used as conduits to provide support and funds directly to individuals in one instance a fund classified as a donor_advised_fund did not meet the basic requirements of being a donor_advised_fund as it was setup to primarily support a single designated organization that donation should be made directly to him but against the base rules of being an exempt_organization under sec_1_501_c_3_-1 in another instance donor requested a disbursement from their fund be made and the proceeds of this is not only in contradiction to the rules of donor advised funds overall __ has failed to show that that it has taken appropriate actions to ensure that its donor advised funds meet the expenditure_responsibility as outlined in sec_4945 and sec_53_4945-5 sponsoring_organization failed to make pre-grant inquiries request supporting documentation on the use of funds and failed to request funds be repaid when it could not adequately determine if the granted funds were used for the purpose for which they were granted let alone that they were charitable in nature as the receives a substantial amount of its operating income from a one-time up-front charge of zero percent of the initial donation amount to start a project or donor_advised_fund an additional fee of between zero and zero percent is assessed on all subsequent donations to any project or fund this secondary fee is based on the size of donated funds this charge covers services to and supervision of charitable projects as well as a substantial amount of the foundation's administrative and overhead costs the administrative charge is made on all donations coming into the foundation though - maintains that the amount is probably the lowest administrative expense in the industry it is still a fee for services once these fees are paid the remaining amounts are distributed to specified fund or project accounts as noted during 20xx ___ recorded the following amounts in its admin fee account total number of transactions total admin fees received ce form 886-a rev department of the treasury - internal_revenue_service page -10- schedule no form 886a department of the ‘treasury - internal_revenue_service explanation of items year period ended december 20xx average admin fee minimum admin fee max admin fee for-profit business enterprises are supported by fees paid_by those who receive services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return in b s w group inc v commissioner the court cited lack of solicitation and sole support from fees as negative factors like in b s w the administrative fee received by services received in accepting funds accounting for the funds and allocating them as donors instructed _is more for the support the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 66_sct_112 bbb in addition to these fees also runs a retirement program for ministers this retirement_plan is held at investment account for the minister and once the minister reaches retirement age or requests disbursement from the account plan is not registered with the internal_revenue_service nor are annual plan documents submitted under review _ had a single retirement_plan account fees received from the administration of this account -_ will begin making payments to the individual this retirement is not a qualified_retirement_plan as the during the year as an providing management and accounting services for its operating projects and donors under the circumstances described is an ordinary commercial service which has no causal relationship to promoting charitable religious educational literary or scientific purposes except for the sole purpose of generating income therefore the furnishing of such services does not ‘contribute importantly’ to the accomplishment of the subject organization's exempt_purpose within the meaning of sec_1_513-1 was not able to provide any documentation that demonstrated that this activity was charitable in nature but for the fact that the retirement accounts allowed for ministers to have a retirement fund when one would not otherwise be available as such these individuals received a substantial private benefit which is specifically prohibited under sec_501 in orange county agricultural society v commissioner the organization had substantial nonexempt activities and acted in a manner consistent with a for-profit business than a non-profit organization organization with substantial nonexempt activities can’t avoid revocation of its tax exempt status simply by paying taxes or penalties in the case of newh the primary activities of the organization have given rise to non-exempt activities the courts held that an donor advised funds operating projects and associate ministers program account for substantially is unable to provide sufficient documentation to show that at the time as a whole all of the organizations primary activities of disbursements it had sufficient discretion and control_over funds expended furthermore whether those funds were used in a manner consistent with the rules and regulation under sec_501 as such these activities cannot be held as exempt in addition to its primary activities conducted ubi activities that include fees for account management and operating an unqualified retirement program and not to advance any specific charitable activity there is great potential for the income and assets of _ to be used to benefit a small_group of individuals as opposed to the general_public which are expressly prohibited under sec_501 and sec_1_501_c_3_-1 these activities are undertaken for their ability to generate income for form 886-a crev department of the treasury - internal_revenue_service page -11- form 886a year period ended department of the treasury - internal_revenue_service explanation of items schedule no december 20xx as such c -1 c c -1 c and c -1 d gi has failed the operational_test under sec_1_501_c_3_-1 taxpayer’s position the organization has no stated position conclusion therefore it is the governments position that the organization no longer meets the guidelines under internal_revenue_code sec_501 and sec_1_501_c_3_-1 as the income of the organization inures to the personal benefit of the members and that the activities of the organization are incidental to providing for the personal benefits of the members of the organization nor does the organization meet the operational_test because it is not operated exclusively for sec_501 purposes as required and defied by sec_1 c - d i and has been used as a vehicle to serve the private interests of its partners rather than public interest as prescribed under sec_1 c -1 d ii it is recommended that that exempt status of this organization be revoked as of january 20xx department of the treasury - internal_revenue_service form 886-a ev page -12-
